DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the newly amended claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 1-5 are objected to because of the following informalities:  
Claim 1 recites “A line of joint implant systems, the joint implant systems including heads or balls having a plurality of different diameters” in lines 1-2. The terms “line” and “system” are not clearly defined by the claim. It is suggested that applicant amend the claim to clarify what is meant by each of these claim elements. Applicant is invited to schedule an interview for further discussion on this matter.
Claim 1 recites “head(s) or ball(s)” throughout the claim. This limitation appears to be redundant since the head and ball are referring to the same element. The examiner suggests removing one of these terms in order to simplify/clarify the claim language.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "of the type" is interpreted as meaning “for example” and renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 4 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by WO 2018/075478 to Rister et al. (Rister).
Regarding at least claim 1
Rister teaches a dual-mobility assembly (kit 700) to be used in a primary hip arthroplasty procedure (paragraph 0059). 

    PNG
    media_image1.png
    587
    456
    media_image1.png
    Greyscale

Rister meets the limitations of  line of joint implant systems (700; fig. 8), the joint implant systems including heads or balls having a plurality of different diameters (712, 714), each joint implant system of the line being of the type comprising: a cup (730) configured to be affixed in one of the elements (acetabulum component; 120) of the considered joint, defining a first smooth inner cavity of substantially hemispherical shape, said first cavity having a first inner diameter (D232); a mobile insert (720) within the inner cavity of the cup and having a smooth outer surface configured to cooperate by a first ball-and-socket joint with the first inner cavity of the cup (paragraph 0027), and defining in turn a second smooth inner cavity of substantially hemispherical shape, said 
Regarding at least claim 3
Rister also teaches wherein a thickness of the mobile insert remains constant for a given ball size, regardless of the cup used (the same insert 722 would be used with the head 712, regardless of cup 310, 320, or 330 being used; paragraph 0056).  
Regarding at least claim 4
Rister also teaches wherein the mobile insert comprises, at a level of a base of the mobile insert, a sinking, configured to cooperate with the second element of the joint (see annotated portion of fig. 8 below).  
[AltContent: oval][AltContent: connector][AltContent: textbox (sinking)]
    PNG
    media_image2.png
    391
    289
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rister.
Rister teaches the invention substantially as claimed according to claim 1. However, Rister does not explicitly teach wherein the ratio is in the range from 1.1 to 3 or that the ratio is 1.6.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the invention of Rister to specify the ratio as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and/or since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. The examiner notes that there is a lack of any disclosed criticality of the claimed ratio.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference to Huebner (US Patent No. 5,263,988) discloses a bipolar endoprosthesis assembly which provides for a wide-range of motion between a bone and a socket (e.g. a femur and an acetabular socket) (abstract). Huebner also .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.H/Examiner, Art Unit 3774 

/BRUCE E SNOW/Primary Examiner, Art Unit 3774